DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 6 October 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument page 8, submitted 6 October 2020 with respect to Claim 2 has been considered but is moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita US 2013/0234504.
Regarding Claim 2, Morita teaches a power supply apparatus which includes 
a first storage battery (20, fig. 1) and 
a second storage battery (31, fig. 1) and 
supplies voltages from the first storage battery and the second storage battery to an electric load (52, 53, or 54, fig. 1), the power supply apparatus comprising: 
a first energizing path (path via 20 and 33, fig. 1) and 
a second energizing path (path via 20 and 35, fig. 1) connected in parallel between the first storage battery and the electric load; 
a third energizing path (path via 31 and 334, fig. 1) and 
a fourth energizing path (path via 31 and 36, fig. 1) connected in parallel between the second storage battery and the electric load; 
a first switch (33, fig. 1) in the first energizing path and that selectively makes the first energizing path conductive and interrupted by being switched between a conductive state and a non-conductive state; 
a second switch (35, fig. 1) in the second energizing path and that selectively makes the second energizing path conductive and interrupted by being switched between the conductive state and the non-conductive state; 
a third switch (34, fig. 1) in the third energizing path and that selectively makes the third energizing path conductive and interrupted by being switched between the conductive state and the non-conductive state; 
a fourth switch (36, fig. 1) in the fourth energizing path and that selectively makes the fourth energizing path conductive and interrupted by being switched between the conductive state and the non-conductive state; 
a first drive circuit (controller 32 controlling switch 33, fig. 1, refer to [0026]) that operates when supplied with a predetermined voltage and drives the first switch between the conductive state and the non-conductive state based on a first control signal that is received by the first drive circuit, the first control signal being different from the predetermined voltage; 
a second drive circuit (controller 32 controlling switch 35, fig. 1, refer to [0034]) that operates when supplied with the predetermined voltage and drives the second switch into the conductive state in a case where the first switch is driven into the conductive state by the first drive circuit based on a second control signal that is received by the second drive circuit, the second control signal being different from the predetermined voltage; 
a third drive circuit (controller 32 controlling switch 34, refer to [0025]) that operates when supplied with the predetermined voltage and drives the third switch between the conductive state and the non-conductive state based on a third control signal that is received by the third drive circuit, the third control signal being different from the predetermined voltage; 
a fourth drive circuit (controller 32 controlling switch 36, refer to [0033]) that operates when supplied with the predetermined voltage and drives the fourth switch into the conductive state in a case where the third switch is driven into the conductive state by the third drive circuit based on a fourth control signal that is received by the fourth drive circuit, the fourth control signal being different from the predetermined voltage; 
a first supply path (path between 20 and 33, fig. 1) that supplies the predetermined voltage from a voltage output part to the first drive circuit; 
a second supply path (path between 20 and 35, fig. 1) that supplies the predetermined voltage from the voltage output part to the second drive circuit; 
a third supply path (path via 32 and 34, fig. 1) that supplies the predetermined voltage from the voltage output part to the third drive circuit; and 
a fourth supply path (path via 32 and 36, fig. 1) that supplies the predetermined voltage from the voltage output part to the fourth drive circuit, wherein the first storage battery and the second storage battery are connected in parallel. 
Regarding Claim 12, Morita teaches all of the limitations of Claim 2 and further teaches wherein the first storage battery is connected to the first supply path and the third supply path, and the second storage battery is connected to the second supply path and the fourth supply path (fig. 1).  
Regarding Claim 14, Morita teaches all of the limitations of Claim 2 and further teaches comprising: a first control part that operates when supplied with the predetermined voltage and controls the first drive circuit by supplying a first control signal to the first drive circuit; a second control part that operates when supplied with the predetermined voltage and controls the second drive circuit by supplying a second control signal to the second drive circuit; a first control part supply path that supplies the predetermined voltage from the voltage output part to the first control part; and a second control part supply path that supplies the predetermined voltage from the voltage output part to the second control part (refer to [0025]-[0026] and [0033]-[0034]).  

Regarding Claim 15, Morita teaches all of the limitations of Claim 2 and further teaches comprising: a first control part that operates when supplied with the predetermined voltage and controls the first drive circuit by supplying a first control signal to the first drive circuit and controls the third drive circuit by supplying a third control signal to the third drive circuit; -5-Application No. 16/387,653 a second control part that operates when supplied with the predetermined voltage and controls the second drive circuit by supplying a second control signal to the second drive circuit and controls the fourth drive circuit by supplying a fourth control signal to the fourth drive circuit; a first control part supply path that supplies the predetermined voltage from the voltage output part to the first control part; and a second control part supply path that supplies the predetermined voltage from the voltage output part to the second control part  (refer to [0025]-[0034]).
Regarding Claim 17, Morita teaches all of the limitations of Claim 2 and further teaches comprising: a fifth supply path that supplies the predetermined voltage from the voltage output part to the first drive circuit; and a sixth supply path that supplies the predetermined voltage from the voltage output part to the second drive circuit (refer to [0025]-[0034]).
Regarding Claim 18, Morita teaches all of the limitations of Claim 2 and further teaches comprising: a fifth supply path that supplies the predetermined voltage from the voltage output part to the first drive circuit; a sixth supply path that supplies the predetermined voltage from the voltage output part to the second drive circuit; a seventh supply path that supplies-the predetermined voltage from the voltage output part to the third drive circuit; and an eighth supply path that supplies the predetermined voltage from the voltage output part to the fourth drive circuit (refer to [0025]-[0034]).

Claims 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morita US 2013/0234504, in view of Sakakibara US 2013/0257062.
Regarding Claim 4, Morita teaches all of the limitations of Claim 2, however is silent regarding a plurality of voltage supply parts that supply voltages to the voltage output part.
Sakakibara teaches a plurality of voltage supply parts that supply voltages to the voltage output part (voltages are supplied to and from 16, 17, 31 and 32 of fig. 3 of Sakakibara).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drive circuit as taught by Nakamura with the power supply apparatus of Morita in order to provide additional control of each individual switch.
Regarding Claim 6, the combination of Morita and Sakakibara teaches all of the limitations of Claim 4 and further teaches wherein the plurality of voltage supply parts include a plurality of common voltage supply parts connected to the first storage battery (voltages are supplied to and from 2, 13, 16, 17, 31 and 32 of fig. 3 of Sakakibara).
Regarding Claim 8, the combination of Morita and Sakakibara teaches all of the limitations of Claim 6 and further teaches wherein each of the plurality of common voltage supply parts is connected to the first storage battery via a connector (2 coupled via 4 and 5, figs. 1 and 3-8 of Sakakibara).  

Regarding Claim 10, the combination of Morita and Sakakibara teaches all of the limitations of Claim 4 and further teaches wherein the plurality of voltage supply parts include a plurality of independent voltage supply parts connected to different storage batteries, respectively, the different storage batteries including the first storage battery and the second storage battery (refer to 2 and 9, figs. 1 and 3-8 of Sakakibara).   

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morita US 2013/0234504 in view of Holgers et al. US 2016/0114695.
Regarding Claim 19, Morita teaches all of the limitations of Claim 2, however is silent regarding comprising: a first delay circuit that operates when supplied with the predetermined voltage and delays a supply of a first control signal to the first drive circuit; a second delay circuit that operates when supplied with the predetermined voltage and delays a supply of a second control signal to the second drive circuit; a third delay circuit that operates when supplied with the predetermined voltage and delays a supply of a third control signal to the third drive circuit; a fourth delay circuit that operates when supplied with the predetermined voltage and delays-a supply of a fourth control signal to the fourth drive circuit; a first delay circuit supply path that supplies the predetermined voltage from the voltage output part to the first delay circuit; a second delay circuit supply path that supplies-a the predetermined voltage from the voltage output part to the second delay circuit; a third delay circuit supply path that supplies the predetermined voltage from the voltage output part to the third delay circuit; and a fourth delay circuit supply path that supplies the predetermined voltage from the voltage output part to the fourth delay circuit. 
Holgers teaches a first delay circuit that operates when supplied with the predetermined voltage and delays a supply of a first control signal to the first drive circuit; a second delay circuit that operates when supplied with the predetermined voltage and delays a supply of a second control signal to the second drive circuit; a third delay circuit that operates when supplied with the predetermined voltage and delays a supply of a third control signal to the third drive circuit; a fourth delay circuit that operates when supplied with the predetermined voltage and delays-a supply of a fourth control signal to the fourth drive circuit; a first delay circuit supply path that supplies the predetermined voltage from the voltage output part to the first delay circuit; a second delay circuit supply path that supplies-a the predetermined voltage from the voltage output part to the second delay circuit; a third delay circuit supply path that supplies the predetermined voltage from the voltage output part to the third delay circuit; and a fourth delay circuit supply path that supplies the predetermined voltage from the voltage output part to the fourth delay circuit (refer to [0052]-[0053], [0040] and Claim 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the delay circuit as taught by Holger with the power supply apparatus of Morita in order to provide additional control to the drive circuits in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
15 November 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836